Title: [Diary entry: 22 August 1786]
From: Washington, George
To: 

Tuesday 22d. Mercury at 72 in the Morning—85 at Noon and 82 at Night. Very warm with little or no wind & that Southerly. In the evening clouds with appearances of much rain but not a great deal fell at any of my Plantations—more at Dogue run than elsewhere. Finished sowing the middle cut in the large field in the Neck; to do which took  bushls. of grain, as it did  bushels to seed the river side cut. Mrs. Jenifer came here to Dinner yesterday and Mr. Wm. Craik & his Sister (Miss Craik) came in the afternoon. Doctr. Craik came in before breakfast, after which he, his son & daughter went away.